Name: Commission Regulation (EC) No 1741/95 of 17 July 1995 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: economic policy;  means of agricultural production;  plant product;  agricultural policy;  farming systems
 Date Published: nan

 Avis juridique important|31995R1741Commission Regulation (EC) No 1741/95 of 17 July 1995 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 167 , 18/07/1995 P. 0011 - 0012COMMISSION REGULATION (EC) No 1741/95 of 17 July 1995 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 4 (5) thereof,Whereas Article 2 of Commission Regulation (EEC) No 1164/89 (3), as last amended by Regulation (EC) No 528/95 (4), lays down that the aid for flax provided for in Article 4 of Regulation (EEC) No 1308/70 is only to be paid for flax grown from fibre flax seed; whereas in order to ensure correct application of the aid scheme, Article 5 (3) of Regulation (EEC) No 1164/89 lays down that the declaration of areas sown provided for in paragraph 1 of that Article must include information on the seed used; whereas, in order to reinforce the monitoring of the varieties of flax used, it should be laid down that the declaration of areas sown must be accompanied by a document or include a declaration permitting more accurate identification of the seed used; whereas, in order to reinforce the monitoring of the varieties of flax used, it should be laid down that the declaration of areas sown must be accompanied by a document or include a declaration permitting more accurate identification of the seed used;Whereas Article 3 (2) of Regulation (EEC) No 1164/89 lays down that, for the purposes of determining the tetrahydrocannabinol content, applications for aid for hemp must be accompanied by a document containing certain information on the seed used; whereas, in order to make this check more effective and without prejudice to any additional measures that may prove appropriate, the deadline for the submission of that document should be brought forward;Whereas, in order to permit verification of the height of the cutter bar, Article 4 (a) of Regulation (EEC) No 1164/89 lays down that areas must be kept in a state allowing it to be verified during a specified period; whereas it should be specified that that period may commence when a declaration is submitted that harvest operations have started;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1164/89 is hereby amended as follows:1. The following subparagraph is added to Article 2:'For the purposes of checking the seed used, the declaration of areas sown, referred to in Article 5 (1), shall be accompanied by the official labels drawn up pursuant to Council Directive 69/208/EEC (*), and in particular Article 10 thereof, or provisions adopted on the basis of that Directive, for the seed used, or by any other document recognized as being equivalent by the Member State concerned, including the certificates provided for pursuant to Article 14 of that Directive.Where appropriate, the declarant must justify the absence of such a document to the satisfaction of the monitoring body in the Member State concerned.For the 1995/96 marketing year, however, the document or the justification referred to above must be submitted by 30 November 1995.(*) OJ No L 169, 10. 7. 1969, p. 3.`2. Article 3 (2) is replaced by the following:'2. For the purpose of monitoring compliance with the conditions laid down in the first subparagraph of Article 3 (1) of Regulation (EEC) No 619/71, the declaration of areas sown for hemp, referred to in Article 5 (1), shall be accompanied by the official labels drawn up pursuant to Council Directive 69/208/EEC, and in particular Article 10 thereof, or provisions adopted on the basis of that Directive, for the seed used, or by any other document recognized as being equivalent by the Member State concerned, including the certificates provided for pursuant to Article 14 of that Directive.For the 1995/96 marketing year, however, the document relating to the seed used shall be submitted by 31 October 1995.`3. Article 4 (a) is replaced by the following:'(a) which have been completely sown and harvested and on which normal cultivation work has been carried out; to be considered as having been harvested, areas must have undergone an operation:- carried out after seed formation,- aimed at terminating the growing cycle of the plant, and- carried out with the aim of using the stalk, with or without seed.The use referred to in the third indent shall be considered as having been desired if the plant has been pulled up or if it has been cut by a cutter bar operating, in the case of flax and hemp, at a maximum height of 10 cm and 20 cm respectively from the ground.As regards the requirement as to the height of the cutter bar:- areas must be kept in a state allowing it to be verified during the 20 days following the date of submission of the aid application or of a declaration that harvesting operations has commenced,- Member States shall take the measures necessary to verify fulfilment of that condition and may take special harvest conditions into account.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 146, 4. 7. 1970, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 121, 29. 4. 1989, p. 4.(4) OJ No L 54, 10. 3. 1995, p. 9.